Per Curiam.
— Relator’s cost bill and respondents’ ’ motion to tax costs herein having been submitted heretofore to the court: It is ordered that all the objections of respondents to the cost bill -of relator be and the same are hereby overruled, except as to- the item of $63.00 for preparation of the record, and that the said item of $63.00 be and the same is hereby stricken out and disallowed and the rest of said cost bill allowed.
(Mr. Justice Hollo wat, having taken no part in the consideration of this cause, takes no part in this decision.)